The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 20160042692 A1) In view of Tamura (US 20160042681).

 Regarding claims 1 and 11: 
Ota (US 20160042692 A1, IDS) discloses a light-emitting device including a display region (2), the light-emitting device (Fig. 2) comprising: 
a data signal supply circuit (display data signal supply unit 10) ([0051-0054], Fig. 2); 
a first switching element (LS) including a first end electrically coupled to the data signal supply circuit, and a second end (see Fig. 2) ([0051-0054]);

 a second switching element (second LS) including a first end electrically coupled to the second end of the first switching element, and a second end (see Fig. 2, [0051-0054]); ; 
a second capacitor (132) disposed in the display region and including a first end electrically coupled to the second end of the second switching element (LS), and a second end; (not that capacitors disposed in data lines 14-2) (see Fig. 8) (see, [0104, 0111]);
 a data line (14-2) electrically coupled to the second end of the second capacitor (132); 
a pixel circuit (110) disposed in the display region and electrically coupled to the data line (see Fig. 2); and wherein the first capacitor (133) overlaps (connected) the pixel circuit in a plan view (see Fig. 8, [0104, 0111]).
Note that Ota discloses a first capacitor and second capacitor but Ota does not specifically disclose a first metal layer disposed between the first capacitor and the second capacitor and supplied with a fixed potential. 
Tamura (US 20160042681) discloses a first metal layer (80, metal layer at data lines 14, Fig. 8) and the first capacitor (50) and the second capacitor (50) and supplied with a fixed potential (see [0053, [0085] and [0091]), in [0091] data the data lines 14A have a parasitic capacitance between the shield lines 80 arranged on both sides thereof and the MIM (Metal insulator Metal) electrode form).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ota with the teaching of Tamura, thereby providing a uniform brightness in the display device.  
Regarding claim 2:
Ota as modified by Tamura discloses the pixel circuit includes a light-emitting element (30) and a transistor (122) provided in a circuit layer (see, Tamura, Fig. 2, [0064-0065]). Same motivation as applied to claim 1.
Regarding claim 3:
Ota discloses second capacitor 133, and Tamura discloses metal layer (80, MIM). 
Therefore, combining the reference of Ota and Tamura would have been obvious to teach wherein the second capacitor (5) is disposed between the first metal layer and the circuit layer. Same motivation as applied to claim 1. 
Regarding claim 4:
Ota as modified by Tamura discloses a first wiring layer (wiring layer in first data line 14) including a first wiring disposed along the data line (14) (see,Tamura, Fig. 1), wherein the first metal layer (80, MIM) is disposed between the circuit layer (pixel circuit 110) and the first wiring layer, and the first capacitor (50) is a capacitor between the first metal layer and the first wiring (see Tamura, Fig. 1, [0067, 0077]). Thus, crosstalk can be effectively prevented.
Regarding claim 5:
Ota as modified by Tamura discloses wherein a fixed potential supplied to the first metal layer is a power supply potential to drive the light-emitting element (see, Tamura,  [0053, 0085, 0091]). Same motivation as applied to claim 1.
Regarding claim 6:
Ota as modified by Tamura discloses a second metal layer (metal layer 80, MIM, at second data line 14) disposed between the circuit layer (pixel circuit at 110) and the first metal layer and supplied with a fixed potential (see Tamura, [0053], [0067, 0077]), wherein the second capacitor (50) is disposed between the first metal layer and the second metal layer (see Tamura, Fig. 1, Fig. 7, [0053, 0085 and 0091]). Thus, crosstalk can be effectively prevented.
Regarding claim 7:
Tamura discloses a second wiring layer (wiring layer at second data line 14, see Fig. 1) disposed between the first metal layer (metal layer at first data line 14) and the second metal layer and provided with the data line and a second wiring (i.e. wiring in the second data line) ([0053, 0085, and 0091], Fig. 1 and 7). Thus, crosstalk can be effectively prevented.
Regarding claim 8:
Ota as modified by Tamura discloses wherein the second capacitor (50) is a capacitor between the data line (14) and the second wiring (wiring for second data line, see Tamura, Fig. 1, [0067, 0077]). Same motivation as applied to claim 1.
Regarding claim 9: 
Ota as modified by Tamura discloses a plurality of wiring portions (wiring portion for data lines 14 ) configured to couple (electrically coupled) the first metal layer to the second metal layer (each metal layer for the data lines 14), wherein the data line and the second wiring each include a portion (i.e. 80) disposed between a pair of wiring portions (wiring portion corresponding to capacitors 50) of the plurality of wiring portions (see, Tamura, [0053, 0085, and 0091], Fig. 1 and 7). Thus, crosstalk can be effectively prevented.
Regarding claim10:
Ota as modified by Tamura discloses wherein the first wiring (first wiring for first data line) overlaps both of the first metal layer (i.e. 80, MIM) and the second wiring in the plan view (see Tamura, [0053, 0085, and 0091], Fig. 1 and 7).   Same motivation as applied to claim 1.
Regarding claims 12 and 13: 
Ota An electronic apparatus comprising the light-emitting device  according to claim 11 ([0036]) . 
Responds to Applicant’s argument
2.	Applicant’s argument filed on 11/06/2020 has been considered but are not persuasive. 
More specifically the Applicant argues that Ota fails to teach the limitations, "a first capacitor disposed in the display region and electrically coupled to the second end of the first switching element.  However, it is apparent that element 133 is outside the display region. Ota never states that 133 is within the display region”.
In responds, the Examiner disagrees with the Applicant’s point of view. Note that Fig. 8 is an illustration of a display region (2) of Fig. 2 with display pixel 110 ) (see, [0104, 0111]) ; a first capacitor (133) disposed in the display region (2, see Fig. 2) and electrically coupled to the second end of the first switching element (see Fig. 2, [0051-0054]);   
Applicant also argues that Ota fails to teach or suggest the limitations” wherein the first capacitor overlaps the pixel circuit in a plan view”.
In responds Examiner disagrees with the Applicant’s point of view. Ota’s reference clearly teaches the limitations a pixel circuit (110) disposed in the display region and electrically coupled to the data line (see Fig. 2); and wherein the first capacitor (133) overlaps (connected) the pixel circuit in a plan view (see Fig. 8, [0104, 0111]).
Conclusion 

3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692